Citation Nr: 1015743	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	To be clarified



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from July 1972 to May 1974, 
June 1975 to June 1979, and May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran's case was certified on appeal to the Board in 
March 2009.  The Veteran, through his representative, 
submitted additional medical evidence that was received at 
the Board in March 2010.  The Veteran did not include a 
waiver of the evidence.  Nevertheless, the evidence is 
unrelated to the issues on appeal and will not be considered 
by the Board.  Moreover, the evidence was submitted by the 
representative in support of a request to reopen a claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  The representative specifically requested 
that this issue be referred to the agency of original 
jurisdiction (AOJ).  As the issue has been properly raised, 
and has not been adjudicated or certified on appeal, it is 
referred to the AOJ for such further action as may be 
necessary.

The Veteran also wrote to his Congressional representative 
and submitted duplicate copies of the medical evidence 
submitted by his representative.  The Congressional 
representative forwarded the material to the Board in March 
2010.  For the same reasons cited above, the Veteran's 
correspondence to his Congressional representative will be 
referred to the AOJ.  

There is also a question as to the proper representative in 
this case.  The matter is discussed more fully in the Remand 
section below.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran had three periods of active duty, July 1972 to 
May 1974, June 1975 to June 1979, and May 1980 to May 1983.  
He was a switchboard operator during his first period of 
service, an armor crewman during his second period, and a 
chemical operations specialist during his third.  He has 
claimed entitlement to service connection for hearing loss 
and tinnitus as related to noise exposure in service.

The Veteran's service treatment records (STRs) are negative 
for evidence of a hearing loss disability.  (The STRs contain 
evidence of five audiograms administered during his several 
periods of service.)  

VA treatment records contain an entry where he was seen in 
May 1989 for several complaints, to include decreased 
hearing.  An audiogram was done in May 1989.  There were no 
decibel losses reported for the tested frequencies.  Rather, 
the letter "P" was written in and "passed screening" was 
written in a comment block for the audiogram.  The meaning of 
"passed screening" is not explained and was not addressed 
in later records.

The Veteran was seen on a VA audiology consultation in May 
2007.  The Veteran reported having hearing loss and tinnitus 
at the time.  He reported periodic bilateral tinnitus of many 
years.  The audiogram results reflect that he was tested 
several times with varying results in the right ear.  He was 
tested once in the left ear.  The reliability of the tests 
was said to be fair.  The Veteran had speech recognition 
scores of 96 percent in the right ear and 100 percent in the 
left ear.  

The Veteran was afforded a VA audiology examination in 
October 2007.  The examiner reviewed the results of the five 
audiograms noted in the STRs.  The examiner stated that the 
results of those audiograms suggested normal hearing 
throughout testing, with an exception at the 6000 Hertz level 
that showed a decibel loss of 45 in the right ear in 1979 but 
was normal in 1980.  The examiner also took into 
consideration the Veteran's several military specialties 
during his periods of service.  

The Veteran's hearing was tested several times based on the 
results listed for the audiogram.  It appears that the 
decibel level of the testing was increased to obtain results 
over the several tests.  There were results that were 
indicative of a hearing loss for the purposes of 38 C.F.R. 
§ 3.385, such as a decibel loss of 40 or greater reported.  
However, the examiner stated that the results were not 
reliable and that the thresholds could not be determined due 
to a nonorganic component.  The examiner provided speech 
recognition scores of 96 percent for the right ear and 88 
percent (such a score would qualify as a hearing disability 
under 38 C.F.R. § 3.385) and then 96 percent for the left 
ear.  (It appears the 96 percent score for the left ear was 
attained after increasing the decibel level of the testing.)  

The examiner stated that the Veteran's responses were 
considered to be inconsistent and unreliable.  She stated 
that speech recognition scores were excellent bilaterally.  
The examiner said there was no diagnosis due to functional 
overlay.  She also stated that due to functional overlay, it 
was not possible to state whether hearing loss or tinnitus 
was present.  Accordingly, an opinion regarding any 
relationship to service could not be provided.

The examiner did not explain what was meant by functional 
overlay.  It cannot be determined if this should be taken to 
mean that the Veteran willfully failed to cooperate in the 
testing or was not capable of cooperating due to other 
medical problems.  She also did not comment on the May 1989 
audiogram and the significance of that audiogram or the 
results of the May 2007 VA audiology consultation.

The Veteran has requested that he be afforded another hearing 
examination.  The Board finds that, although the Veteran was 
afforded a VA examination, the examination report is not 
adequate and another examination is required in this case.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran is advised that if he fails to report for a 
scheduled examination, his claim may be decided based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).  Also, if 
the Veteran fails to cooperate in the conduct of his 
examination, his claim could be adversely affected.  See 
generally Englebreke v. Gober, 10 Vet. App. 396 (1977); see 
also Turk v. Peake, 21 Vet. App. 565-, 570-71 (2008); see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Duty to 
assist is not always a one-way street).  

Finally, the issue of the Veteran's representative must be 
clarified on remand.  Given the contradictory evidence in the 
claims folder, and the requirements to provide notice and 
assistance to the Veteran and his representative/attorney, 
the Board finds that this issue should be resolved.

Volume 1 of the claims folder contains a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of Disabled Veterans of America, 
dated in September 2000.  This is lined out with an 
annotation of being revoked in March 2002.

Volume 1 of the claims folder contains a second VA Form 21-22 
in favor of The American Legion that is dated in March 2002.  
This form is also lined out and annotated that it was revoked 
in May 2003.  

Volume 1 of the claims also contains correspondence and a 
request for a copy of the Veteran's claims folder from a 
private attorney, Kenneth Carpenter, dated in January 2003.  
The letter does not state that he is representing the Veteran 
and there is no indication of the submission of a VA Form 21-
22a, Appointment of Attorney or Agent as Claimant's 
Representative, being submitted with the letter.  There is a 
form authorizing release of the requested records to the 
attorney.  The attorney submitted a second letter to inquire 
as to the status of the request for the copy of the claims 
folder in March 2003.  Again, there was no statement of 
representation or submission of a VA Form 21-22a.

In Volume 2, the attorney wrote to the RO in September 2003 
to say that he had received a copy of a rating decision dated 
in July 2003; however, the rating decision was missing page 
1.  He asked for a complete copy of the rating decision for 
his records.  He also stated that he was the legal 
representative for the Veteran and that he had previously 
submitted a properly executed VA Form 22a.  The RO forwarded 
the rating decision to the attorney in November 2003.  The 
Board notes that there is no VA Form 22a of record in favor 
of Mr. Carpenter.

A review of the July 2003 rating decision reflects that the 
Veteran was granted entitlement to nonservice-connected 
disability pension benefits.  Notice of the rating action was 
provided in July 2003.  The letter indicates that a copy of 
the decision was sent to the Veterans of Foreign Wars (VFW) - 
the agency that appears to be the Veteran's representative of 
record as of May 2003.  The attorney was not listed as a 
recipient of the correspondence.

Volume 2 contains a VA Form 21-22 in favor of the VFW dated 
in May 2003.  The Board notes that all notices and other 
correspondence addressed to the Veteran in regard to the 
current appeal, as well as other correspondence issued during 
that time for unrelated issues, has been copied to the VFW.  
There is no indication of any of the correspondence being 
sent to the attorney.  Thus, it would appear that the RO did 
not consider the attorney as the representative despite 
sending him a copy of the July 2003 rating decision as per 
his request and the attorney's assertion that he was the 
legal representative for the Veteran in September 2003.  

Also contained in Volume 2 is a letter from Mr. Carpenter to 
the RO dated in January 2004.  He said he was contacting the 
RO to obtain a copy of the Veteran's personnel records.  He 
wanted the records in order to ". . . to determine whether I 
will become his legal representative in a claim for 
disability benefits. . . ."  He provided a copy of a record 
he had sent to the National Personnel Records Center (NPRC) 
in March 2003 wherein he had asked for the Veteran's records 
and also stated he was considering whether to become the 
Veteran's legal representative.

In light of Mr. Carpenter's direct assertion of his 
representation of the Veteran and that he had submitted a 
properly executed VA Form 22a in September 2003, and his 
other statements of record where he indicated he was only 
considering whether to become the Veteran's legal 
representative, and because of the properly executed VA Form 
21-22 in favor of the Veterans of Foreign Wars, the question 
of who is the Veteran's legal representative must be 
clarified.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and 
ask him to clarify who his representative 
is in this case.  Does he have separate 
representation for different issues?  The 
AOJ should also contact Mr. Carpenter and 
ask him to provide a copy of the properly 
executed VA Form 22a he claimed was 
submitted in his letter of September 
2003.  He should be asked to provide 
proof of mailing the form to VA.  In 
summary, the issue of who is representing 
the Veteran in regard to the issues on 
appeal must be clarified.  The Veteran 
should be given opportunity to complete 
an appointment of representative or 
attorney form to clarify the matter.  He 
should state whether representation is 
limited as to certain issues.

2.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

3.  The Veteran should be afforded an 
audiology examination.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner for 
review as part of the examination 
process.  

The examiner is asked to comment on the 
VA audiogram of May 1989 and the 
significance of the comment that the 
Veteran "passed screening."  The 
examiner is also asked to comment on the 
findings of the VA audiology consult of 
May 2007.  Further, if repeat testing was 
done, such as in the consultation of May 
2007 and the VA examination of October 
2007, the basis for the repeat testing 
and an explanation for why it was 
necessary must be included in the 
examination report.  

Upon completion of audiometric testing, 
the examiner is asked to provide an 
opinion whether it is at least as likely 
as not that the Veteran's claimed hearing 
loss is related to his military service.  
If the examiner believes that there is an 
element of functional overlay, this 
finding must be explained in detail as to 
its meaning and its impact in assessing 
whether the Veteran has a hearing loss 
disability for VA purposes.  (Any 
additional testing necessary to ascertain 
whether audiometric results are reliable, 
such as a Stenger test, should be 
undertaken as necessary.)

The examiner is also asked to provide an 
opinion whether it is at least as likely 
as not that the Veteran's claimed 
tinnitus can be related to his military 
service.  The same guidance applies if 
the examiner believes that there is an 
element of functional overlay; this 
finding must be explained in detail as to 
its meaning and its impact in assessing 
whether the Veteran has a disability 
involving tinnitus for VA purposes.

A complete rationale must be provided for 
any opinion expressed.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and any duly 
appointed representative/attorney must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

